—Order, Supreme Court, Bronx County (Stanley Green, J.), entered October 21, 1999, which denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about February 1, 2000, denying defendant-appellant’s motion for re-argument, unanimously dismissed, without costs, as taken from a nonappealable paper.
The motion for summary judgment was properly denied on the ground that plaintiffs affidavit in opposition thereto was sufficient to raise an issue of fact as to whether defendant-appellant created or exacerbated the icy condition that allegedly caused plaintiff to slip and fall on the sidewalk in front of its store. Concur — Rosenberger, J. P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.